       Case 1:18-cv-07226-AT Document 13 Filed 10/15/18 Page 1 of 1




Hon. Analisa Torres                                                      October 15, 2018
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
BY ECF

Re:    Guzman v. Primo Installation, Inc. 18cv7226 (AT)

Your Honor -

Plaintiff writes pursuant to the court’s order dated October 11, 2018.

Plaintiff apologized for not notifying the court sooner and not responding to its last
communication timely. The action was filed on August 10. The defendants were served
on September 14 and affidavits of service were filed on September 19. Defendants’
Answers were due on October 5.

Defendants have not responded to the Complaint, and the undersigned has not been
contacted by the defendants or counsel representing them. We are therefore unable to file
a joint civil case management plan. Plaintiffs will be initiating a Motion for Default
Judgment shortly.

We thank the court for its consideration.

Sincerely,

/S/

Leo Glickman




                                                                                         1
